FILED
                            NOT FOR PUBLICATION                               SEP 09 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SHAOPING WANG,                                   No. 09-72452

              Petitioner,                        Agency No. A099-044-503

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 30, 2013**
                               Pasadena, California

Before: O’SCANNLAIN and BEA, Circuit Judges, and NAVARRO, District
Judge.***

       Petitioner Shaoping Wang, a native and citizen of China, applied for

withholding of removal and relief under the Convention Against Torture on the

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Gloria M. Navarro, District Judge for the U.S. District
Court for the District of Nevada, sitting by designation.
ground that his participation in an underground Christian church caused Chinese

authorities to seek his arrest. The Immigration Judge (IJ) denied Wang’s

application, and the Board of Immigration Appeals affirmed. Wang asks that we

grant his petition for review.

      We review credibility findings for substantial evidence. An adverse

credibility determination is “conclusive unless any reasonable adjudicator would

be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B); Rizk v.

Holder, 629 F.3d 1083, 1087 (9th Cir. 2011).

      In this case, the IJ based his determination on inconsistencies in Wang’s

testimony regarding: (1) a written notification allegedly given to Wang’s wife by

the Chinese police, and (2) the date the Chinese police last visited Wang’s house.

He also relied on the demeanor and responsiveness of Wang’s testimony. These

were appropriate considerations for a credibility determination. See 8 U.S.C.

§ 1158(b)(1)(B)(iii).

      Because the record supports the finding of inconsistent and evasive

testimony, we cannot disturb the adverse credibility finding. Without credible

testimony, Wang failed to meet his burdens of proof.

PETITION DENIED